882 So.2d 1127 (2004)
Winafred SCARBROUGH, Individually and as Natural and Legal Tutrix of the Estate of her Minor Son, Eric Scarbrough, Leneka Scarbrough and Jarmonica Scarbrough
v.
O.K. GUARD DOGS, Oree K. Knighten, Jr., Government Employees Insurance Company and ABC Insurance Company.
Dwayne Forkner, Individually and as Father of Eric Scarbrough
v.
O.K. Guard Dogs, Oree K. Knighten, Jr. and Government Employees Insurance Company.
No. 2004-C-1440.
Supreme Court of Louisiana.
September 24, 2004.
In re East Baton Rouge Parish; Baton Rouge City of;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, Nos. 395,049, 396,473; to the Court of Appeal, First Circuit, No(s). 2003 CA 1243, 2003 CA 1244.
Denied.
VICTORY, J., would grant the writ.